                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION
 BELINDA BAKER, et al.,                               :   Case No: 1:18-cv-00757
                                                      :
         Plaintiffs,                                  :   Judge Timothy S. Black
                                                      :   Magistrate Judge Karen L. Litkovitz
 v.                                                   :
                                                      :
 BENSALZ PRODUCTIONS LLC, et al.,                     :   PLAINTIFFS’ COLLECTIVE REPLY
                                                      :   TO DEFENDANTS’ OPPOSITION
         Defendants.                                  :   TO PLAINTIFFS’ MOTION FOR
                                                      :   LEAVE TO FILE AMENDED
                                                      :   COMPLAINT AND TO ADD
                                                      :   ADDITIONAL PARTIES
                                                      :


        Plaintiffs Belinda Baker (“Baker”), Starborne Productions, LLC (“Starborne”), and

Starbreacher Enterprises LLC (“Starbreacher”), through counsel, respectfully file their collective Reply

to the separate Memoranda in Opposition to Plaintiffs’ Motion for Leave to Amend the Complaint

and Add Additional Defendants filed independently by Defendants’ BenSalz Productions LLC

(“BenSalz”) and Excel Sports Management LLC (“Excel”) and set forth as follows:

I.      INTRODUCTION

        Defendants BenSalz and Excel (collectively, the “Defendants”) oppose Plaintiffs’ Motion for

Leave to Amend the Complaint and Add Additional Parties for essentially the same basic reasons.

Therefore, Plaintiffs are responding to both Memoranda in Opposition together in the interest of

efficiency.

        In short, Plaintiffs’ Motion should be granted in the interest of justice and judicial economy.

Plaintiffs would be significantly prejudiced if their motion is denied because Defendants are essentially

seeking the dismissal of all of Plaintiffs’ claims in the guise of responsive memoranda to Plaintiffs’

Motion for Leave to Amend the Complaint. Both Defendants have repeatedly made baseless

conclusory statements in their respective Motions to Dismiss and Memoranda in Opposition to
Plaintiffs’ Motion for Leave to Amend that Plaintiffs’ effort to amend the complaint is futile, yet

neither Defendant offers any legitimate reason why that would be so. Both Defendants primarily rely

on the argument that the Court does not have personal jurisdiction over the Defendants as already

raised in their respective Motions to Dismiss, therefore the proposed Second Amended Complaint

must be futile. Yet this argument is legally irrelevant.

        Defendant Excel offers two other theories why the Court should deny Plaintiffs’ Motion for

Leave to Amend: Plaintiffs supposedly abandoned their claims by not addressing them in connection

with Defendants’ motions to dismiss and Plaintiffs’ Motion for Leave to Amend should be denied

due to delay. However, these arguments have absolutely no merit as explained further below.



        Pursuant to Rule 15, Plaintiffs Belinda Baker (“Baker”), Starborne Productions, LLC

(“Starborne”), and Starbreacher Enterprises LLC (“Starbreacher”) respectfully move this Court for

leave to file the attached Second Amended Complaint. Plaintiffs filed their original Complaint on

November 4, 2018. Plaintiffs amended their Complaint on December 20, 2018 prior to any

Defendants filing a responsive pleading. Defendant Excel Sports Management LLC (“Excel”) filed

its Motion to Dismiss on March 11, 2019, followed by Plaintiffs’ Response on April 23, 2019 and

Defendant Excel’s Reply on May 6, 2019. Defendant BenSalz Productions LLC (“BenSalz”) filed its

Motion to Dismiss on March 27, 2019, followed by Plaintiffs’ Response on May 9, 2019 and

Defendant BenSalz’s Reply on May 31, 2019. There is currently no scheduling order setting forth a

deadline to amend the pleadings and Defendants have not filed answers to the First Amended

Complaint.

II.     ARGUMENT

        A.      Any “Futility” Must be Obvious, with “Far Reaching Analysis” Reserved for
                the Dismissal Motion Context.
        Defendants BenSalz and Excel both argue that leave to amend should be denied because

amending would be “futile.” (Doc. No. 43, PageID 603; Doc. No. 44, PageID 608.) But any finding

of futility must be based on obvious futility under a less far-reaching analysis than that for an actual

motion to dismiss. As previously stated in Plaintiffs’ Motion for Leave to Amend, the rule is that

leave to amend “shall be freely given when justice so requires.” Forman v. Davis, 371 U.S. 178, 182

(1962) (citation omitted). Applying the liberal standard for amending pleadings, especially in early

stages of a lawsuit, is the best way to ensure that cases will be decided justly and on their merits. Id.

This well-established policy necessarily requires that any futility exception be based on obvious futility.

The concept of futility as a bar to amendment is a narrow one that generally applies only where the

proposed amendment is clearly insufficient or frivolous on its face. Jackson Nat’l Life Ins. Co. v. Greycliff

Partners, Ltd., 2 F. Supp. 2d 1164, 1168 (E.D. Wis. 1998). The liberal standard for motions to amend

gives the parties and the Court the needed latitude to make decisions on the merits and “based on a

fully-briefed dispositive motion, not on a finding of futility” made within a more constrained motion

to amend context. Id.

        The analysis of futility here must be less far reaching than that for an actual motion to dismiss,

with Plaintiffs’ burden thus being lower: “the question of sufficiency of the pleadings should be

considered in the context of a motion to dismiss, not a response to a motion for leave to amend.”

Smith v. Robbins & Myers, 2012 WL 5845072 at *1 (S.D. Ohio Nov. 19, 2012). Plaintiffs do not bear

the same burden here as they would when responding to a motion to dismiss, as they undoubtedly

will have the opportunity to do once Defendants file new motions to dismiss directed at the Second

Amended Complaint. Requiring otherwise would be putting the horse before the cart. Defendants

want Plaintiffs to meet the standard of proof appropriate for a motion to dismiss while arguing a

motion for leave to amend, even though the proposed Second Amended Complaint addresses
standing issues Defendants asserted in their previously filed motions to dismiss directed at the First

Amended Complaint.

        Defendants also reiterated their arguments from their motions to dismiss regarding personal

jurisdiction. Though the issue has been briefed already in that context, Plaintiffs provide the following

limited response focusing on the key element of minimum contacts because the proposed Second

Amended Complaint alleges additional facts pertinent to the issue.

        The Ohio Supreme Court in Ky. Oaks Mall Co. v. Mitchell’s Formal Wear, 53 Ohio St. 3d 73, 77

(1990), provided importance guidance on the subject:

                 [A] nonresident defendant has purposefully established minimum contacts “*
        * * where the contacts proximately result from actions by the defendant himself that
        create a ‘substantial connection’ with the forum State * * * where the defendant
        ‘deliberately’ has engaged in significant activities within a State * * * or has created
        ‘continuing obligations’ between himself and residents of the forum * * * he manifestly
        has availed himself of the privilege of conducting business there, and because his
        activities are shielded by ‘the benefits and protections’ of the forum’s laws it is
        presumptively not unreasonable to require him to submit to the burdens of litigation
        in the forum as well.” (Citations omitted). Furthermore, minimum contacts are
        satisfied when the defendant foreseeably causes injury in the forum state if “* * * the
        defendant’s conduct and connection with the forum State are such that he should
        reasonably anticipate being haled into court there.” (quoting World-Wide Volkswagen
        Corp. v. Woodson, 444 U.S. 286, 297 (1980).
                ***
                 Once it has been decided that a defendant purposefully established minimum
        contacts within the forum State, these contacts may be considered in light of other
        factors to determine whether the assertion of personal jurisdiction would comport
        with ‘fair play and substantial justice.’ * * * Thus courts in ‘appropriate case[s]’ may
        evaluate ‘the burden on the defendant,’ ‘the forum State’s interest in adjudicating the
        dispute,’ ‘the plaintiff’s interest in obtaining convenient and effective relief,’ ‘the
        interstate judicial system’s interest in obtaining the most efficient resolution of
        controversies,’ and the ‘shared interest of the several States in furthering fundamental
        substantive social policies.’ * * * These considerations sometimes serve to establish the
        reasonableness of jurisdiction upon a lesser showing of minimum contacts than would
        otherwise be required (emphasis added). * * * On the other hand, where a defendant
        who purposefully has directed his activities at forum residents seeks to defeat
        jurisdiction, he must present a compelling case that the presence of some other
        considerations would render jurisdiction unreasonable. (Citations omitted).
        In light of this standard, Plaintiffs believe that the extensive factual allegations regarding the

various Defendants and their respective conduct both in terms of business dealings with Plaintiffs as

well as the tortious injuries caused against Plaintiffs support a finding of minimum contacts with the

State of Ohio. Yet Defendants will have ample opportunity to fully brief this issue by filing a

subsequent motion to dismiss. Defendant Excel asks the Court to make a determination on personal

jurisdiction based solely on the First Amended Complaint so that “Excel will avoid the time and

expense of having to prepare another motion to dismiss addressing the Second Amended Complaint.”

(Doc. No. 44, PageID 609). But Defendants’ need to draft multiple motions or responses does not

amount to the level of prejudice that justifies denying a motion for leave to amend. Morse v. McWhorter,

290 F.3d 795, 800 (6th Cir. 2002).

        Defendant Excel believes that the proposed Second Amended Complaint to be futile because

of its argument that the statute of limitations has run on certain claims. (Doc. No. 44, PageID 609).

Although it is unclear whether Defendant Excel was referring to some subset of Plaintiffs’ claims or

all of them, what is clear is that a plain reading of the proposed Second Amended Complaint renders

this argument moot. Defendant Excel essentially asks the Court to toss aside all the factual allegations

contained in the proposed Second Amended Complaint in favor of its assertion that all the events

took place before October 2012. Id. By so doing, Defendant Excel is asking the Court to defy the

mandate that all facts and inferences must be construed in a light most favorable to Plaintiffs in this

context. Id.

        In short, the proposed Second Amended Complaint is not futile. The claims as alleged in the

proposed Second Amended Complaint are arguably sufficient. It is therefore a sound exercise of

discretion for the Court to permit the claims to be pleaded and to allow the merits of the claims to be

tested by way of a motion to dismiss. Mrose/Diesel, Inc. v. Fidelity and Deposit Co. of Md.,
        Finally, the amendment is timely. This litigation was commenced on November 5, 2018. Since

then, no answers have been filed in this case by any Defendant, no discovery has been commenced

and no scheduling order has been entered by the Court. The litigation is still in its infancy.

Consequently, Defendants cannot show that they would suffer prejudice as a result of the timely

amendment.

        B.     Plaintiffs Did Not Abandon Their Claims by Addressing Defendants’
               Arguments in Their Respective Motions to Dismiss with a Motion for Leave to
               Amend.
        Both Defendants argued in their respective replies in support of their motions to dismiss that

Plaintiffs’ failure to address Defendants’ defenses, other than the jurisdictional issue, constitutes

“abandonment” of their claims. (Doc. No. 29, PageID 500; Doc. No. 33, PageId 522 - 523).

Defendant Excel reiterates that argument in their Memorandum in Opposition to Plaintiffs’ Motion

for Leave to Amend. (Doc. No. 44, PageID 610). In support therefore, Defendants rely on Dickson

v. Gen. Elec. Co., No. 4:15-cv-353, 2015 WL 1530660 (N.D. Ohio Apr. 6, 2015) and Brown v. VHS of

Michigan, Inc., 545 F.App’x 368, 372 (6th Cir. 2013). However, both cases are distinguishable from the

case at bar.

        In Dickson, the defendant also requested leave to amend her complaint, yet never actually did

so, leaving the court “uninformed of how the complaint may be revised.” Dickson at *3. In this case,

Plaintiffs has filed a proposed Second Amended Complaint along with its Motion for Leave to Amend.

Therefore, the Court has the information necessary to act on the motion for leave to amend.

        Brown is similarly distinguishable as it relates to a motion for summary judgment, and not a

motion to dismiss. Again, Plaintiffs did not abandon their claims merely by relying on the proposed

Second Amended Complaint as a response to arguments made in Defendants motions to dismiss.

The granting of the motion for leave to amend, which Plaintiff reasonably relied upon in this context,

would appropriately render such arguments moot.
        Defendants also cite two other cases purportedly in support of the notion that a failure to

respond constitutes a waiver in the context of a motion to dismiss, namely Mullins v. Cyranek, 1:12-cv-

384, 2014 WL Case 3573565 (S.D. Ohio July 21, 2014) and Allstate Ins. Co. v. Global Med. Billing, Inc.,

520 Fed. App’x. 409, 412 (6th Cir. 2013). Defendants uniformly cite Mullins for the proposition that

“failure to oppose dismissal of claims constitutes waiver of plaintiff’s claims.” (Doc. No. 29, PageID

500; Doc. No. 33, PageID 522). Mullins was an excessive use of police force case wherein the court,

in a footnote, stated that certain other claims were “dismissed unopposed.” There is no discussion

whatsoever or even any information about whether the dismissal was the result of a motion to dismiss

or some other motion-driven action by the court. It is unclear how Defendants extrapolated this into

the proposition of law that such failure constituted waiver of claims in a motion to dismiss context.

        Defendants also uniformly cite Allstate Ins. Co. for the proposition that “plaintiff’s failure to

address that portion of defendant’s motion to dismiss based upon lack of standing constituted waiver

of the argument.” (Doc. No. 29, PageID 501; Doc. No. 33, PageID 522 – 523). In Allstate Ins. Co.,

the plaintiff failed to respond to defendants’ contention that plaintiff was reimbursed for certain

payments plaintiff made to defendants, and in so doing, plaintiff was deemed to have admitted that it

was paid. Allstate Ins. Co., 520 F. App’x at 412. Again, it is unclear how the Defendants extrapolated

the proposition of law from this context and applied it to the case at bar, especially in light of the fact

that Plaintiffs did, in fact, respond to Defendants’ respective motions to dismiss.

        Both Defendants stated at some point that Plaintiffs, who initiated this action pro se and filed

the First Amended Complaint without aid of counsel, should be held to the same standards as any

other litigant, insisting that the Court rule on their motions to dismiss directed at the First Amended

Complaint. Yet the courts have made it clear that pro se litigants should be afforded some leniency.

See Lawler v. Marshall, 898 F.2d 1196, 1200 (6th Cir. 1990) (explaining “it is clear that leniency in the

strictures of pleading should be shown to pro se plaintiffs”); Gordon v. England, 354 F. App’x 975, 981–
82 (6th Cir. 2009) (remanding for leave to amend based on allegations presented to the appellate court,

since the plaintiff “was proceeding pro se and was likely to have been unaware of the requirements of

Rule 15”). In light of the history of this case, and the inapplicability of the provisions of law offered

by Defendants, Plaintiffs respectfully request that the Court grant them leave to amend the Complaint.

        C.      Plaintiffs’ Motion for Leave to Amend is Timely.
        Defendant Excel asks the Court to deny Plaintiffs’ Motion for Leave to Amend because it is

“untimely.” (Doc No. 44, PageID 611). However, none of the Defendants have filed Answers to the

Complaint, instead opting to attack Plaintiffs’ First Amended Complaint with motions to dismiss. To

date, the Court has yet to rule on those motions to dismiss.

        A particularly instructive case is Morse v. McWhorter, 290 F.3d 795 (6th Cir. 2002): the district

court in Morse denied a post-judgment motion for leave to amend based on plaintiffs’ failure to seek

amendment during the two-year period between when the magistrate judge recommended that

the complaint be dismissed and when the district court overruled plaintiffs’ objections to that

recommendation and dismissed the case. Id. at 798. The Sixth Circuit noted a preference for earlier

amendment, but nonetheless reversed, holding that plaintiffs were under no obligation to amend the

complaint until the district court ruled on the motion to dismiss. Id. at 800.

        Despite the passage of a year since Plaintiffs filed their original Complaint pro se, this litigation,

for all intents and purposes, is still in its earliest stage. There is no doubt that Plaintiffs’ Motion for

Leave to Amend is timely.

III.    CONCLUSION

        For all the foregoing reasons, Plaintiffs respectfully request that the Court grant them leave to

amend their Complaint and to add additional parties. If granted, there is no reason Defendants cannot

challenge the Second Amended Complaint with renewed motions to dismiss that will give all parties

the opportunity to fully brief the issues. Furthermore, allowing Plaintiffs to file the Second Amended
Complaint would serve justice and promote judicial efficiency and there is no undue delay, bad faith,

or dilatory motive by Plaintiffs, and Defendants cannot show prejudice by the amendment. Therefore,

Plaintiffs respectfully request leave to file the Second Amended Complaint.

                                               Respectfully submitted,
                                               /s/ John (Hui) Li
                                               John (Hui) Li
                                               Ohio Bar No.: 0082661
                                               HORENSTEIN NICHOLSON & BLUMENTHAL, LPA
                                               124 E. 3rd Street, Suite 500
                                               Dayton, Ohio 45402
                                               Phone: (937) 224-7200
                                               Fax: (937) 224-3353
                                               jli@hnb-law.com

                                               Attorney for Plaintiffs


                                       Certificate of Service

        I hereby certify that on November 23, 2019, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system, which will send a copy of the document and a notice of
electronic filing to Defendants in this matter.

                                               /s/ John (Hui) Li
                                               John (Hui) Li (#0082661)
